EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Palan on July 13, 2022.

The application has been amended as follows: 
Claim 31 (Currently Amended) The sliding-pivoting mechanism of claim 20, wherein at least a portion of the slotted guide of the first 
Claim 32 (Currently Amended) The sliding-pivoting mechanism of claim 20, wherein at least a portion of the slotted guide of the first 
Claim 33 (Currently Amended) The sliding-pivoting mechanism of claim 20, wherein at least a portion of the slotted guide of the first 
Claim 34 (Currently Amended) The sliding-pivoting mechanism of claim 20, wherein a portion of the slotted guide of the first coupling unit has a dead center section.  
Claim 35 (Currently Amended) The sliding-pivoting mechanism of claim 20, wherein at least a portion of the slotted guide of the first coupling unit has a slope adapted to an optimum actuating force curve.
EXAMINER'S COMMENT
Election/Restrictions
Claim 20 is allowable.  The restriction requirement between the Species A-D, as set forth in the Office action mailed on December 27, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 28-36, directed towards non-elected embodiments are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The proposed sheet of drawings submitted on June 24, 2022, have been considered by the examiner and approved for examination purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
July 15, 2022


/James O Hansen/Primary Examiner, Art Unit 3637